There is probably no better settled law in this State than that the admission of testimony without objection, renders unavailing other objections to the same matter. Bryant v. State, 109 Tex.Crim. Rep., cites many authorities from West v. State, 2 Texas App., 460, down to the present time. See also Anderson v. State, 110 Tex.Crim. Rep.; Tindale v. State, 122 Tex.Crim. Rep.. We think the court correctly let the witness Slaughter testify to what deceased said to witness just after the fatal difficulty, the same testimony having been given by other witnesses without objection. What we have just said applies with equal force to the renewed complaint of the testimony of Dick Howell. The same testimony in each instance admitted over objection, was in substance detailed by others without objection.
The motion for rehearing is overruled.
Overruled.